Case: 16-16846   Date Filed: 05/02/2017   Page: 1 of 4


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-16846
                        Non-Argument Calendar
                      ________________________

                   D.C. Docket No. 5:14-cv-00171-LJA



CURTIS DAVIS,
WANDA DAVIS,
CHRISTIE YOUNG,

                                                     Plaintiffs - Appellants,

versus

UNITED STATES DEPARTMENT OF AGRICULTURE,
SECRETARY, UNITED STATES DEPARTMENT OF AGRICULTURE,

                                                     Defendants - Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                     ________________________

                              (May 2, 2017)

Before WILSON, MARTIN, and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 16-16846      Date Filed: 05/02/2017    Page: 2 of 4


      Curtis Davis, Wanda Davis, and Christie Young each applied for farm

program payments from the United States Department of Agriculture (USDA).

The Farm Service Agency of the USDA found all three applicants eligible for the

payments, but it later determined that they each made misrepresentations in their

applications that disqualified them from receiving the payments. See 7 C.F.R.

§ 1400.5 (“All or any part of a [farm program] payment otherwise due a person . . .

on all farms in which the person . . . has an interest may be withheld or be required

to be refunded if the person . . . [c]onceal[s] information . . . [or] [s]ubmit[s] false

or erroneous information . . . .”). Mr. Davis, Ms. Davis, and Ms. Young appealed

to the USDA National Appeals Division. The Appeals Division did not disturb the

Farm Service Agency’s findings. Mr. Davis, Ms. Davis, and Ms. Young then

sought review in district court, which upheld the USDA’s final determinations.

They now ask our court to review the determinations. After careful consideration

of the record and the parties’ briefs, we affirm.

      The Administrative Procedure Act governs our review of the USDA’s final

determinations. Under the Act, we can set aside an agency decision only if the

decision “is found to be arbitrary, capricious, an abuse of discretion,

unconstitutional, in excess of statutory authority, without observance of procedure

as required by law, or unsupported by substantial evidence.” See Mahon v. U.S.

Dep’t of Agric., 485 F.3d 1247, 1253 (11th Cir. 2007) (citing 5 U.S.C. § 706(2)).


                                            2
              Case: 16-16846     Date Filed: 05/02/2017   Page: 3 of 4


“[T]his standard is exceedingly deferential.” Fund for Animals, Inc. v. Rice,

85 F.3d 535, 541 (11th Cir. 1996). “[W]e cannot substitute our judgment for that

of the agency.” Mahon, 485 F.3d at 1253. If the “agency’s decision was based on

consideration of the relevant factors” and “there has been [no] clear error of

judgment,” we must defer to the decision. See id. (internal quotation marks

omitted).

       Applying this deferential standard of review, we agree with the district

court that the USDA’s final determinations must be upheld. The USDA committed

no legal error and its factual findings are supported by substantial evidence. See

DeKalb Cty. v. U.S. Dep’t of Labor, 812 F.3d 1015, 1020 (11th Cir. 2016) (“[An

agency’s] factual findings are reversed only if unsupported by substantial evidence

on the record as a whole.” (internal quotation marks omitted)). The record, for

example, includes evidence that “a reasonable mind might accept as adequate to

support a conclusion” that Mr. Davis, Ms. Davis, and Ms. Young concealed

information or submitted false or erroneous information to the USDA about their

respective farming interests. See id. (internal quotation marks omitted); 7 C.F.R.

§ 1400.5. Specifically, bank documents and a USDA “Certification of Disaster

Losses” form filled out by Mr. Davis indicated that he shared with Ms. Davis an

interest in crops produced on certain farming tracts and shared an interest with Ms.

Young in crops produced on other tracts. Yet Mr. Davis did not disclose such


                                          3
              Case: 16-16846        Date Filed: 05/02/2017   Page: 4 of 4


shared interests in his farm-program application, and Ms. Davis and Ms. Young

each represented in their applications that they fully owned the crops associated

with the tracts relevant to them.

      AFFIRMED.




                                            4